Citation Nr: 1515341	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He died in June 2010; the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The appellant contends that medications taken for the Veteran's service-connected posttraumatic stress disorder (PTSD) contributed to dizziness which caused a fall and cervical fracture which ultimately led to death.  

A death certificate signed by a VA physician lists cervical fracture as the cause of death, and lists PTSD, spinal stenosis, and sleep apnea as significant conditions contributing to death.  It is unclear from the record why the VA physician certified PTSD as a significant condition contributing to the Veteran's death.  Therefore, the certifying physician should be asked to provide the rationale for certifying PTSD as a significant condition contributing to death.  

If the physician does not provide a satisfactory rationale for certifying PTSD as a significant condition contributing to the Veteran's death, then additional development will be required, as discussed below.  

The record contains a report of terminal VA hospitalization in June 2010, reflecting that the Veteran died of cardiopulmonary arrest due to loss of airway.  As detailed in the report, the Veteran's course of illness prior to death included a C4 corpectomy with interposition graft C3-C5 in 2004 for treatment of cervical degeneration with spinal stenosis.  The Veteran also had severe osteopenia affecting the spine.  

That terminal hospitalization report notes that the day prior to admission, the Veteran stood up, became dizzy, fell backwards and struck his head on a closet door.  The Veteran presented to the VA facility with significant neck pain and was found to have an unstable fracture at C5.  He was treated with traction and a neck collar to stabilize the fracture as a pre-operative measure, and his condition was initially stabilized.  However, on the day following his hospital admission the Veteran became hypoxic (lacking oxygen), and intubation was complicated by the cervical collar and traction.  Despite establishment of an airway by tracheotomy, the Veteran coded and could not be resuscitated.  

An opinion was sought from a VA clinical psychologist to address the likelihood of PTSD causing or significantly contributing to death.  The VA psychologist stated in December 2010 that she could not discern how PTSD could have contributed to the Veteran's death, and stated that she could not provide an opinion without speculation as to any relationship between the Veteran's service-connected PTSD and the fall leading to his death.  

There is no indication that the VA psychologist was aware of the medications the Veteran was taking at the time, or of the other details provided in the VA terminal hospitalization report.  As a psychologist, she would also lack the requisite expertise to address the potential effects of medications taken for the Veteran's PTSD.  The December 2010 report is therefore inadequate.  Thus, if an adequate rationale is not obtained from the physician signing the death certificate to support a causal link between the Veteran's service-connected PTSD and the cause of death, an appropriate opinion with supporting rationale should be obtained from a VA physician.

The appellant's representative in a November 2014 appellate brief noted that Veteran was taking on a nightly basis 4 mg Clonazepam, 75 mg Nortriptyline, and 10 mg Terazosin.  The terminal hospitalization report notes additional medications that the Veteran was taking as well as the time of day the medications were to be taken.  The death certificate reports that that the injury occurred in the evening, without specifying a time.  The terminal hospitalization report does not record a specific time for the injury.  Other details concerning the circumstances of the fall are also not shown by the evidence of record.  Thus, an account from the appellant of the circumstances and events leading up the Veteran's fall may be helpful in this case.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The VA physician who signed the Veteran's death certificate should be requested to provide the rationale for certifying PTSD as a significant condition contributing to the Veteran's death.  If requested, all pertinent evidence of record should be made available to and reviewed  by the physician.  

2.  If the foregoing development results in evidence sufficient to substantiate the appellant's claim, the RO or the AMC should grant the claim.  If not, the RO or the AMC should comply with the following directives.  

3.  Contact the appellant and ask her to provide as detailed an account as she can of the circumstances and events leading up to the Veteran's fall on June 10, 2012.  This should include the time of day, whether this was before or after he had taken morning or evening medications, whether he had eaten recently, and any other relevant details the appellant may recall.  The appellant is to be advised that these details may help support her claim by supporting a link between medication(s) taken for the Veteran's PTSD and the fall and injury leading to his death.  

4.  Then, all pertinent evidence of record should be made available to and reviewed by a VA physician with sufficient expertise to address the likelihood of a relationship between prescribed medications for PTSD and the Veteran's fall on June 10, 2010.  The physician should be asked to provide an opinion whether there is a 50 percent or better probability that the Veteran's PTSD or medications taken for his PTSD caused or substantially contributed to the cause of the Veteran's death, by contributing to the fall causing the Veteran's cervical injury on June 10, 2010.  

In doing so, the physician should consider the medications the Veteran was taking when he fell, time of day he took each of these medications, the time of day of the fall, and any other relevant circumstances as supported by the record, including any statements from the appellant, the VA terminal hospitalization report, the death certificate, and past treatment and examination records.  The examiner should consider the possibility of each medication taken causing, either in isolation or when taken with his other prescribed medications, dizziness or syncope or other symptoms or physiological changes and thereby contributing to the Veteran's falling backwards and suffering a fracture of the C5 vertebra.  The Veteran's prescribed medications and the times of day they were to be taken are listed in the terminal hospitalization report.  The chronology of events in the few days immediately prior to death is also contained in the terminal hospitalization report.  

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

5.  Undertake any other indicated development.
 
6.  Thereafter, readjudicate the claim.  If the benefit sought is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

